Citation Nr: 0123866	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  98-19 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation in excess of 10 percent for dyshidrosis.

2.  Evaluation in excess of 10 percent for residuals of right 
hand injury status post surgical repair of index and middle 
finger fractures.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from November 1985 and August 
1986, and from March 1991 to January 1996.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In that 
decision, the RO granted service connection for dyshidrosis 
and residuals of right hand injury and assigned initial 10 
percent evaluations for each disability.  The RO also denied 
other service connection claims which were withdrawn from 
appeal by the veteran in a VA Form 9 filing received in June 
2001.


REMAND

In a VA Form 9 filing received in December 1998, the veteran 
informed the RO that he underwent a Persian Gulf Registry 
evaluation for his dyshidrosis on November 10, 1998.  These 
VA records, which are not currently associated with the 
claims folder, must be obtained prior to any further 
adjudication.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is obligated to obtain pertinent medical records 
generated by its agency).

The Board further notes that, during his March 1996 VA hand 
examination, the veteran complained of pain and limitation of 
motion of his right index and middle fingers upon use.  His 
other statements of record reflect complaint of fatigability 
and loss of strength upon use.  The VA examiner, however, did 
not provide any opinion as to the extent, if any, of any 
possible functional loss of use of the right hand and fingers 
due to due to weakness, excess fatigability, incoordination, 
pain or pain on movement.  See 38 C.F.R. §§ 4.40, 4.45 
(2001).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, the March 1996 VA examination report is inadequate 
for rating purposes.  See Abernathy v. Principi , 3 Vet. App. 
461 (1992).
On remand, the RO should determine whether any additional 
notice or development is warranted under the Veterans Claims 
Assistance Act (VCAA) of 2000 and VA regulations which were 
recently adopted to implement the VCAA.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001); 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
provide the name(s), location(s) and 
approximate date(s) of his pertinent VA 
treatment.  The RO should then take the 
necessary steps to obtain all relevant 
identified records, to include his Persian 
Gulf Registry examination conducted on 
November 10, 1998.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.

3.  Following completion of the foregoing 
development, the RO should then schedule the 
veteran for VA hand examination, with benefit 
of review of the claims folder, in order to 
determine the current nature and severity of 
his right hand and finger disability.  In 
addition to addressing the range of motion of 
the right hand and fingers, the examiner is 
requested to specifically address the extent, 
if any, of functional loss of use of the 
right hand and/or middle and index fingers 
due to pain, incoordination, weakness, pain 
on flare-ups and fatigability with use.  If 
feasible such findings should be portrayed in 
terms of degrees of additional loss of 
motion.  The claims folder and a copy of this 
remand must be made available to the examiner 
prior to the examination for review.

4.  Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit sought 
on appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




